DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baby (US Pub. No. 20170016278) in view of Newburn et al. (US Pub. No. 20170177414).

With respect to claim 1, Baby teaches a method comprising:

receiving via a communications interface a request to write a designated database entry to a database table distributed across a plurality of containers, each container being stored on a respective one of a plurality of physical storage devices, the database table storing a plurality of database entries, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition, the database table being associated with a plurality of data object definitions including a first data object definition associated with a first partition rule and a second data object definition associated with a second partition rule different from 

determining via a processor a partition key for the designated database entry by applying a designated partition rule to a designated one or more data values associated with the designated database entry, the designated partition rule being one of a plurality of partition rules associated with the database table and identifying storage locations for the plurality of database entries across the plurality of physical devices, each of the partition rules corresponding with a respective data object definition (“a partitioning key that is dependent one or more attributes of the table,” See Paragraph 78); and

transmitting an instruction to store the designated database entry in the database table in a designated container corresponding with the partition key (“a " container map", which maintains the mapping between values of the partitioning key and the PDBs which store the records corresponding to those values,” See Paragraph 80).  Baby does not disclose a first partition rule and a second data object definition associated with a second partition rule different from the first partition rule.
However, Newburn et al.  teaches receiving via a communications interface a request to write a designated database entry to a database table distributed across a plurality of containers, each container being stored on a respective one of a plurality of physical storage devices, the database table storing a plurality of database entries, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition, the database table being associated with a plurality of data object definitions including a first data object 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Baby (partitioned warehouse using a data map) with Newburn et al. (dynamic partitioning).  This would have facilitated dynamic data partitioning for proper distribution of work.  See Newburn et al.  Paragraph (s) 1-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  

The Baby reference as modified by Newbern et al. teaches all the limitations of claim 1.  Regarding claim 2, Newbern et al. teaches the method recited in claim 1, wherein the designated partition rule is formulated as a Boolean expression over the designated one or more data fields (See Paragraph 38 “work units may need to be distributed to servers in a content-dependent manner, such as a partitioning rule that assigns partitions based on a key value within a key field of a record”). 
	 
	The Baby reference as modified by Newbern et al. teaches all the limitations of claim 1.  Regarding claim 4, Newbern et al. teaches the method recited in claim 1, the method further comprising: 
determining a container identifier for the designated container by applying a function to the partition key, the function selected from the group consisting of: 
a hash function and an identity function (See Paragraph 61 “Any of a variety of partitioning rules can be used to compute the partition for a given work unit. In some cases, the partition is based on a key value for the work unit, and a function is applied to the key value, such as a hash function”). 

The Baby reference as modified by Newbern et al. teaches all the limitations of claim 1.  Regarding claim 5, Baby teaches the method recited in claim 1, the method further comprising:

determining a container identifier for the designated container by querying a partition lookup table using the partition key (“executing a query at an application root using container maps,” See Paragraph 176).

The Baby reference as modified by Newbern et al. teaches all the limitations of claim 1.  Regarding claim 6, Baby teaches the method recited in claim 1, wherein the database table resides within a multi-tenant database that stores data associated with a plurality of tenant organizations (“multitenant container database (CDB),” See Paragraph 10).

The Baby reference as modified by Newbern et al. teaches all the limitations of claim 1.  Regarding claim 7, Baby teaches the method recited in claim 6, wherein each of the partition rules is associated with a respective tenant organization (“multitenant container database (CDB),” See Paragraph 10).

The Baby reference as modified by Newbern et al. teaches all the limitations of claim 1.  Regarding claim 8, Baby teaches the method recited in claim 1, the method further comprising:

updating a metadata entry associated with the designated container, the metadata entry indicating one or more usage statistics for the designated container (“store metadata and/or data for "common database objects" that are accessible to users of the member PDBs,” See Paragraph 107).

The Baby reference as modified by Newbern et al. teaches all the limitations of claim 1.  Regarding claim 9, Baby teaches the method recited in claim 8, wherein the metadata entry indicates a type of physical storage medium on which data included in the designated container is stored (“store metadata and/or data for "common database objects" that are accessible to users of the member PDBs,” See Paragraph 107).

The Baby reference as modified by Newbern et al. teaches all the limitations of claim 1.  Regarding claim 11, Newbern et al. teaches the method recited in claim 1, the method further comprising:

identifying the designated partition rule by querying a partition ruie table using a designated object identifier, the designated object identifier corresponding to a designated object definition, the designated object definition corresponding with the designated database entry (“variety of partition rules,” See Paragraph 61).

The Baby reference as modified by Newbern et al. teaches all the limitations of claim 11.  Regarding claim 12, Baby teaches the method recited in claim 11, wherein the database table resides within a multi-tenant database that stores data associated with a plurality of tenant organizations, and wherein each tenant organization is associated with a respective organization identifier, and wherein the designated database entry is associated with a designated tenant organizations, and wherein the designated tenant organization is associated with a designated organization identifier, and wherein the designated organization identifier is used to query the partition rule table (“A container is a collection of schemas, objects, and related structures in a multitenant container database (CDB) that appears logically to an application as a separate database. Within a CDB, each container has a unique ID and name. The root database and every pluggable database (PDB) is considered a container. PDBs isolate data and operations so that from the perspective of a user or application, each PDB appears as if it were a traditional non-CDB,” See Paragraph 10).

The Baby reference as modified by Newbern et al. teaches all the limitations of claim 11.  Regarding claim 13, Baby teaches the method recited in claim 1, wherein the designated container includes a plurality of data blocks, each of the data blocks including a respective plurality of the database entries, and wherein the data blocks are stored on a common physical storage device (“data blocks stored,” See Paragraph 97).


With respect to claim 14, Baby teaches a database system implemented using a server system, the database system comprising:

a communications interface operable to receive a request to write a designated database entry to a database table distributed across a plurality of containers, each container being stored on a respective one of a plurality of physical storage devices, the database table storing a plurality of database entries, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition, the database table being associated with a plurality of data object definitions including a first data object definition associated with a first partition rule and a second data object definition associated with a second partition rule different from the first partition rule (“physically partition a database table according to a partitioning key that is dependent one or more attributes of the table,” See Paragraph 78, “the data containers are referred to as object classes, the records are referred to as objects, and the fields are referred to as attributes,” See Paragraph 94, and “Data definition language ("DDL") commands are issued to a database server to create or configure database objects, such as tables, views, or complex data types,” See Paragraph 96); and

a processor operable to determine a partition key for the designated database entry by applying a designated partition rule to a designated one or more data values associated with the designated database entry, and to transmit an instruction to store the designated database entry in the database table in a designated container corresponding with the partition key, the designated partition rule being one of a plurality of partition rules associated with the database table and identifying storage locations for the plurality of database entries across the plurality of physical devices, each of the partition rules corresponding with a respective data object definition (“a partitioning key that is dependent one or more attributes of the table,” See Paragraph 78).  Baby does not disclose a first partition rule and a second data object definition associated with a second partition rule different from the first partition rule.
However, Newburn et al. teaches a communications interface operable to receive a request to write a designated database entry to a database table distributed across a plurality of containers, each container being stored on a respective one of a plurality of physical storage devices, the database table storing a plurality of database entries, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition, the database table being associated with a plurality of data object definitions including a first data object definition associated with a first partition rule and a second data object definition associated with a second partition rule different from the first partition rule.
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Baby (partitioned warehouse using a data map) with Newburn et al. (dynamic partitioning).  This would have facilitated dynamic data partitioning for proper distribution of work.  See Newburn et al.  Paragraph (s) 1-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  


With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 2, because claim 15 is substantially equivalent to claim 2.


The Baby reference as modified by Newbern et al. teaches all the limitations of claim 14.  Regarding claim 17, Baby teaches the database system recited in claim 14, wherein the database table resides within a multi-tenant database that stores data associated with a plurality of tenant organizations, and wherein each of the partition rules is associated with a respective tenant organization (“multitenant container database (CDB),” See Paragraph 10).


The Baby reference as modified by Newbern et al. teaches all the limitations of claim 14.  Regarding claim 18, Baby teaches the database system recited in claim 14, wherein the processor is further operable to:

update a metadata entry associated with the designated container, wherein the metadata entry indicates one or more usage statistics for the designated container, wherein the metadata entry indicates a type of physical storage medium on which data included in the designated container is stored (“pluggable database 301 includes database dictionary 400, tablespace files 401, and source metadata 402 which includes source address 403 and source statistics 404,” See Paragraph 113).

With respect to claim 19, Baby teaches a computer program product comprising non-transitory computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause the one or more processors to perform a method comprising:

receiving via a communications interface a request to write a designated database entry to a database table distributed across a plurality of containers, each container being stored on a respective one of a plurality of physical storage devices, the database table storing a plurality of database entries, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition, the database table being associated with a plurality of data object definitions including a first data object definition associated with a first partition rule and a second data object definition associated with a second partition rule different from the first partition rule (“physically partition a database table according to a partitioning key that is dependent one or more attributes of the table,” See Paragraph 78, “the data containers are referred to as object classes, the records are referred to as objects, and the fields are referred to as attributes,” See Paragraph 94, and “Data definition language ("DDL") commands are issued to a database server to create or configure database objects, such as tables, views, or complex data types,” See Paragraph 96);

determining via a processor a partition key for the designated database entry by applying a designated partition rule to a designated one or more data values associated with the designated database entry, the designated partition rule being one of a plurality of partition rules associated with the database table and identifying storage locations for the plurality of database entries across the plurality of physical devices, each of the partition rules corresponding with a respective data object definition (“a partitioning key that is dependent one or more attributes of the table,” See Paragraph 78); and

transmitting an instruction to store the designated database entry in the database table in a designated container corresponding with the partition key (“a " container map", which maintains the mapping between values of the partitioning key and the PDBs which store the records corresponding to those values,” See Paragraph 80).  Baby does not disclose a first partition rule and a second data object definition associated with a second partition rule different from the first partition rule.
However, Newburn et al.  teaches receiving via a communications interface a request to write a designated database entry to a database table distributed across a plurality of containers, each container being stored on a respective one of a plurality of physical storage devices, the database table storing a plurality of database entries, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition, the database table being associated with a plurality of data object definitions including a first data object definition associated with a first partition rule and a second data object definition associated with a second partition rule different from the first partition rule (See Paragraph 61 “variety of partition rules”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Baby (partitioned warehouse using a data map) with Newburn et al. (dynamic partitioning).  This would have facilitated dynamic data partitioning for proper distribution of work.  See Newburn et al.  Paragraph (s) 1-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190012105 is directed to Independent TOPOLOGY MANAGEMENT FOR DISTRIBUTED DATA STORAGE [0030] It should be appreciated that by having data stored across multiple data centers and/or availability zones, Tenant A may be considered a global tenant. By contrast, a tenant who stores data only in a single data center and/or availability zone may be considered a local tenant. In some implementations of the current subject matter, the home of a tenant can refer to a set of placement rules determining the one or more locations (e.g., data centers, availability zones, and/or the like) storing data associated with the tenant. As such, the home of a tenant can determine whether that tenant is considered a global tenant and/or a local tenant.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154